Title: To George Washington from Martha Parke Custis Peter, 18 January 1797
From: Peter, Martha Parke Custis
To: Washington, George


                        
                            Dear and Honrd Sir. 
                            Washington, New Jersey Avinue Jany 18th 1797
                        
                        In the last letter I received from Grandmama, she mentioned your having said
                            you would give me A silver Tea Pot, and Bowl.
                        I should be ungratful did I not take the earliest opportunity of thanking you
                            for your goodness, in granting my request.
                        Be assured dear Sir I am very sensible of the many obligations you have
                            confered on me, & hope I shall ever be grateful, for them.
                        I am at present with Sister Law, who I daily expect to present me with A Neice,
                            or Nephew.
                        Mr Law is as great an enthusiast about this part of the City as ever. there is
                            at present A greater appearance of business, than in any other:
                            Mr Barry has two Ovens, always at work making biscuit for Ships, & he finds that he
                            can have employment for four.
                        Mr Peircy is dig-ing the foundation for his Sugar House, & Mr Law talks
                            of joining with several others in erecting A distillery &
                            Brew House.
                        Papa dined here to day, he says,, Mama is better, & is now able to go
                            out of her room, but still has her Agues, every 3d day.
                        I have been prevented writing to day by company, untill it is now time to send
                            the letters to the office. you will ther’fore excuse this letter not being longer, although
                            I am afraid you will think it sufficiently long.
                        Sister, & Mr Law, & Mr Peter join me in respectful love to you,
                            & Grandmama, love to Nelly. With the greatest respect, & Affection I remain
                            Dr Sir, what I ever was, your Grand Daughter
                        
                            Martha Peter.
                        
                        
                            P.S. I have just received A 2d letter from Grandmama but have not time to
                                answer it this post.
                        
                        